*988Motion to dismiss appeal granted and appeal dismissed upon the ground that the order of the Appellate Division from which complainant has attempted to appeal as of right was not appeal-able except by permission of a Judge of the Court of Appeals or a Justice of the Appellate Division. (Code Crim. Pro., § 520, subd. 1; see, also, Matter of Clausi, 296 N. Y. 354.)
Motion by appellant for leave to prosecute appeal as a poor person denied for reasons stated in the companion motion decided herewith.